Citation Nr: 0942325	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the appellant's claim 
of entitlement to service connection for PTSD and assigned a 
50 percent disability rating.  The appellant submitted a 
notice of disagreement with this assignment in February 2005 
and timely perfected his appeal in June 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claim on 
appeal.  In his June 2005 Substantive Appeal [VA Form 9] he 
declined the option of testifying at a personal hearing.

This claim came before the Board in November 2007.  At that 
time, the claim was remanded for additional evidentiary 
development.  The Board is obligated by law to ensure that 
the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing the appellant's claims file, it appears that the 
appellant has made an informal claim of entitlement to total 
disability based upon individual unemployability due to his 
service-connected PTSD.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  To the Board's knowledge, the RO has 
yet to adjudicate this issue.  This matter is REFERRED back 
to the RO for appropriate action.





FINDING OF FACT

The evidence indicates that the appellant's PTSD is 
manifested by social impairment with reduced reliability and 
productivity with symptoms of depression, sleep impairment, 
intrusive thoughts, anger outbursts, hypervigilance and 
exaggerated startle response.


CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for this claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The RO 
provided the appellant an appropriate VA examination in May 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected PTSD since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The May 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial 
compliance with its November 2007 remand directives.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand.  See 
Stegall, supra)  The record indicates that the Appeals 
Management Center (AMC) scheduled the appellant for a medical 
examination and the appellant attended that examination.  The 
AMC later issued two SSOCs.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the 
mandates of its remand.  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2009).

II.  The Merits of the Claim

The appellant contends that his service-connected PTSD is 
more severe than contemplated in his currently assigned 50 
percent disability rating.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 57- 58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Further, because the appellant's disability 
rating claim has been in continuous appellate status since 
the original assignment of service connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The appellant's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the appellant's case (PTSD).  In any event, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The appellant has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the appellant is 
appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2009).  The 
pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

The current 100 percent disability rating requires:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation or own 
name.

The current 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM- IV), p. 32].  

The appellant's service-connected PTSD is currently rated as 
50 percent disabling.  For reasons explained immediately 
below, a careful review of the medical and other evidence of 
record leads to a conclusion that the appellant does not 
manifest symptoms which warrant a higher disability rating 
under Diagnostic Code 9411.

As was discussed above, a 70 percent disability rating 
involves symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

The appellant has consistently denied having suicidal 
ideation (i.e., no intent or plan) from the date of his 
original service connection claim.  See VAMC Mental Status 
Examination Report, January 22, 2001; VAMC Mental Health 
Intake Examination, May 23, 2001; VA PTSD Examination Report, 
September 17, 2001; and VA PTSD Examination Report; May 9, 
2008.  Based on the above-cited evidence, and in the absence 
of any evidence to the contrary, there is no indication that 
active suicidal ideation is a part of the appellant's current 
PTSD symptomatology.

There is no evidence of record to establish the appellant 
performs obsessional rituals which interfere with routine 
activities.  See VAMC Mental Health Intake Examination, May 
23, 2001; VA PTSD Examination Report, September 17, 2001; and 
VA PTSD Examination Report; May 9, 2008.  At no time during 
the pendency of the appeal did the appellant demonstrate 
irrelevant, obscure or intermittently illogical speech.  In 
fact, the appellant demonstrated normal speech upon all 
examinations.  See VAMC Mental Status Examination Report, 
January 22, 2001; VAMC Mental Health Intake Examination, May 
23, 2001; VA PTSD Examination Report, September 17, 2001; and 
VA PTSD Examination Report; May 9, 2008.  

The appellant reported experiencing only one panic attack, 
approximately six weeks prior to the May 2008 VA PTSD 
examination.  At no time prior to or following that incident 
did the appellant experience additional panic attacks.  The 
appellant has consistently demonstrated depression.  However, 
during his May 2008 VA PTSD examination, the appellant stated 
that he had lost both of his parents within the prior four 
years and this was the cause of his depression.  See VA PTSD 
Examination Report; May 9, 2008.  While the Board 
acknowledges that the appellant suffers from depression and 
had one panic attack, the evidence of record does not 
establish that either symptom affects his ability to function 
independently, appropriately or effectively.

At no time did the appellant demonstrate impaired impulse 
control or spatial disorientation.  See VAMC Mental Status 
Examination Report, January 22, 2001; VAMC Mental Health 
Intake Examination, May 23, 2001; VA PTSD Examination Report, 
September 17, 2001; and VA PTSD Examination Report; May 9, 
2008.
While there was one notation of the appellant presenting with 
a long, untrimmed beard and unkempt fingernails in May 2008, 
he was able to maintain his personal appearance and hygiene.  
See VAMC Mental Status Examination Report, January 22, 2001; 
VAMC Mental Health Intake Examination, May 23, 2001; VA PTSD 
Examination Report, September 17, 2001; and VA PTSD 
Examination Report; May 9, 2008.  
There is some evidence of difficulty in adapting to stressful 
circumstances to be found in the evidence of record in that 
the appellant appears to be somewhat isolative.  However, the 
appellant's inability to adapt to a work environment appears 
to be related to his physical issues resulting from his 1997 
cerebrovascular accident.  See VA PTSD Examination Report; 
May 9, 2008.  

In both VA examinations, the appellant indicated that he 
lived with his wife of over 30 years and was in contact with 
his two sons.  He also participated in group therapy for his 
PTSD, showing the ability to establish and maintain effective 
familial and social relationships.

Thus, the criteria for the assignment of a 70 percent 
disability rating have not been met or approximated.

The appellant's GAF scores have been consistently reported to 
be between 45 and 50.  See VAMC treatment records: July 9, 
2001, October 9, 2001, March 14, 2002, and VA PTSD 
Examination Report in May 2008.  A GAF score of 41 to 50 
shows "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See 38 C.F.R. § 
4.130 (2009) [incorporating by reference the VA's adoption of 
the DSM-IV for rating purposes].  The Board notes, however, 
that an examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  See VAOPGCPREC 10-95.  In the present case, the 
appellant's recorded GAF scores are simply not supported by 
the evidence of record.  The appellant has participated in a 
significant amount of counseling (all treatment notes have 
been associated with the claims file and thoroughly reviewed) 
and these notes do not indicate that the appellant's PTSD is 
manifested by such severe symptomatology.  Accordingly, the 
Board does not find the aforementioned GAF scores to be 
persuasive.

The Board further notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no symptomatology 
or other aspect of the appellant's service-connected PTSD 
which would enable it to conclude that the criteria for a 70 
percent rating were approximated, and the appellant and his 
representative have pointed to no such pathology.

In short, the competent medical evidence does not indicate 
that the assignment of a 70 percent disability rating would 
be appropriate.

The record further indicates that the appellant has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating, nor does he 
appear to so contend.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the appellant 
hurting himself or others, a disorientation to time or place, 
memory loss or inability to perform activities of daily 
living.  As indicated above, the appellant has effective 
relationships with his family members and participates in 
group therapy.

In summary, the evidence of record demonstrates that the 
appellant's PTSD is manifested by depression, problems 
sleeping, intrusive thoughts, nightmares, and hypervigilance.  
This appears to be productive of reduced reliability and 
productivity and moderate interference in his ability to 
interact effectively and work efficiently.  While in no way 
minimizing the effects of the appellant's PTSD, the Board 
believes that such symptomatology fits squarely within the 
criteria for a 50 percent rating.

As noted above, the Court has held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the appellant's service-
connected PTSD has not changed appreciably since the 
appellant filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 50 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, May 31, 2001.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

The appellant has not expressly raised the matter of 
entitlement to an extraschedular rating.  The appellant's 
contentions have been limited to those discussed above, i.e., 
that his PTSD is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 
32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
appellant has not identified any factors which may be 
considered to be exceptional or unusual with respect to his 
service-connected PTSD and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required any 
hospitalizations for his service-connected PTSD.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that 
the appellant's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).




ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


